DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 08 December 2021, with respect to claims 1, 2, 4-10, 21, 23, and 24 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-10, 21, 23, and 24 has been withdrawn. 
Applicant’s arguments with respect to claims 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skaff et al. (U.S Patent Application Publication 2019/0034864) in view of O’Brien et al. (U.S. Patent 9,908,239) in view of Venable et al. (U.S. Patent Application Publication 2018/0108120) in view of Kim et al. (KR 1020170120815 A).
Regarding claim 11, Skaff et al. discloses a method comprising: receiving, by a computer system of a rack imaging system (Figs. 1 and 2), configuration settings relating to a rack face image to be captured of a face of a rack in which information technology equipment is mounted (Figs. 1 and 2; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves); receiving, by the computer system, a capture request (Figs. 1 and 2; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] ; and responsive to the capture request: causing, by the computer system each of a plurality of cameras of a camera and lighting array of the rack imaging system to capture an image, wherein the plurality of cameras are located in a first plane orthogonal to a second plane and each having a first field of view in a first axis of the second plane located at a particular offset from the face of the rack, wherein, collectively, the first fields of view extend from one end of the face to another end of the face (Figs. 1 and 2; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves); causing, by the computer system, the camera and lighting array to be linearly moved by a positioning system of the rack imaging system to which the camera and lighting array is coupled from a starting point to an ending point via a plurality of intermediate points along an axis in a third plane parallel to the first plane (Figs. 1 and 2; paragraph [0025] – Fig. 1 is an ; at each of the plurality of intermediate points, causing, by the computer system each of the plurality of cameras to capture an additional image (Figs. 1, 2, and 11; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves; paragraph [0032] – using available information, consecutive images can be stitched together to create panoramic images that spans an entire shelving unit – the consecutive images can be first stitched vertically among all the cameras, and then horizontally and incrementally stitched with each new consecutive set of vertical images as the robots 230 and 232 move along an aisle); and creating, by the computer system, the rack face image by stitching the captured images together (Figs. 1, 2, and 11; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 .  However, Skaff et al. fails to disclose a rack found in a data center; and wherein a position and orientation of the rack imaging system is maintained with respect to the face of the rack during movement of the camera and lighting array by the positioning system from the starting point to the ending point; comparing the rack face image to an expected image; and providing feedback via a display device regarding a difference between the rack face image and the expected image identified by the comparing.
Referring to the O’Brien et al. reference, O’Brien et al. discloses a method for imaging a rack, which is a rack that would be found in a data center (Fig. 4; col. 14, lines 35-37 - mobile robot 402 may be performing a recurring computer system interaction task including an inventory of the computer systems in data .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had used the imaging system for imaging a rack in a data center as disclosed by O’Brien et al. in the method disclosed by Skaff et al. in order to easily monitor your computer systems.  However, Skaff et al. in view of O’Brien et al. still fails to disclose wherein a position and orientation of the rack imaging system is maintained with respect to the face of the rack during movement of the camera and lighting array by the positioning system from the starting point to the ending point; comparing the rack face image to an expected image; and providing feedback via a display device regarding a difference between the rack face image and the expected image identified by the comparing.
Referring to the Venable et al. reference, Venable et al. discloses a method for imaging a rack (shelves) (Fig. 1), wherein a position and orientation of the rack imaging system is maintained with respect to the face of the rack during movement of the camera and lighting array by the positioning system from the starting point to the ending point (paragraph [0060] – one or more of the camera(s) 40, 42, 44 may be movable, by a suitable mechanism, in one or more directions, relative to the support frame 46 and/or mobile base 20 – in the embodiment illustrated in Figs. 2 and 3, for example, the support frame 46 includes a translation stage 48 for moving one or more of the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the cameras be able to move in the z (vertical) direction as disclosed by Venable et al. in the method disclosed by Skaff et al. in view of O’Brien et al. in order to ensure all shelves can be imaged.  However, Skaff et al. in view of O’Brien et al. in view of Venable et al. still fail to disclose comparing the rack face image to an expected image; and providing feedback via a display device regarding a difference between the rack face image and the expected image identified by the comparing.
Referring to the Kim et al. reference, Kim et al. discloses a method for imaging a rack, the method comprising: comparing the rack face image to an expected image (paragraph [0018] – a system rack equipment error detection system using a wireless communication camera includes an ITRC 10 installed in an IT room, a server room, and the like, various servers installed in the ITRC 10 – a rack error detection wireless communication camera 100 that monitors the operation state of the computer room rack 10 in real time - the rack error detection wireless communication camera 100 transmits real time monitoring information to the wireless communication gateway 190 - the rack error detection wireless communication camera data collection server 300 transmits the real time error notification service and the rack error detection wireless communication camera data collection server 300 to the data room status monitor 400); and providing feedback via a display device regarding a difference between the rack face image and the expected image identified by the comparing (paragraph [0018] – a system rack equipment error detection system using a wireless communication camera includes an ITRC 10 installed in an IT room, a server room, and the like, various servers installed in the ITRC 10 – a rack error detection wireless communication camera 100 that monitors the operation state of the computer room rack 10 in real time - the rack error detection wireless communication camera 100 transmits real time monitoring information to the wireless communication gateway 190 - the rack error detection wireless communication camera data collection server 300 transmits the real time error notification service and the rack error detection wireless communication camera data collection server 300 to the data room status monitor 400).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had provided feedback regarding a difference between the rack face image and the expected image as disclosed by Kim et al. in the method disclosed by Skaff et al. in view of O’Brien et al. in view of Venable et al. in order to notify a person in charge that an error has occurred.  
Regarding claim 12, Skaff et al. in view of O’Brien et al. in view of Venable et al. in view of Kim et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the rack imaging system includes a wheeled platform providing a stable base for the positioning system and the computer system and prior to receiving the capture request, an end user has wheeled the rack imaging system to the rack (Skaff et al.: Figs. 1, 2, and 11; paragraph [0009] – the movable base can be a manually pushed or guidable cart; paragraph [0025] – Fig. 1 is an illustration of an inventory monitoring camera system 100 mounted on a movable base 110 (with drive wheels) to track product changes in aisles shelves or other targets 102; paragraph [0026] – the movable base 110 can be an autonomous robot having a navigation and object detection sensor suite 130 that is capable of independently navigating and moving throughout a building).
Regarding claim 13, Skaff et al. in view of O’Brien et al. in view of Venable et al. in view of Kim et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the first fields of view of neighboring cameras of the plurality of cameras overlap (Skaff et al.: Figs. 1 and 2; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves – the camera’s fields of view overlap as can be seen from the Figures).
Regarding claim 14, Skaff et al. in view of O’Brien et al. in view of Venable et al. in view of Kim et al. discloses all of the limitations as previously discussed wherein the camera and lighting array includes a plurality of light-emitting diode (LED) photo-lighting panels (Skaff et al.: paragraph [0028] – the shelves can be illuminated with LED or other directable lights 150 positioned on or near the cameras; paragraph [0035] – lights can be mounted along with, or separately from, the sensors, and can include monochromatic or near monochromatic light sources such as lasers, light emitting diodes (LEDs), or organic light emitting diodes (OLEDs)).
Regarding claim 15, Skaff et al. in view of O’Brien et al. in view of Venable et al. in view of Kim et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the plurality of cameras consists of three cameras (Venable et al.: Fig. 1; paragraph [0097] – three cameras 40, 42, and 44 are located in fixed relation to each other and to the mobile base – each camera can have different poses (rotation, focus length etc.) if needed – the FOV of each camera is vertically spaced from its neighbor and overlaps that of its neighbor by a known amount – “Vertically spaced FOVs” means that the FOVs are spaced from each other at least partially in the z direction – thus, a composite image of a full 180 cm tall shelving unit can be extracted from three cameras oriented in portrait mode spaced 60 cm apart – for different heights/camera capabilities, a different number of cameras to cover the entire vertical FOV (height h) of the shelving unit faces with desired resolution in one position while the navigation of the mobile base offers the scanning needed to cover the horizontal FOV (i.e., store aisles); Venable et al. discloses for different heights/camera capabilities, a different number of cameras to cover the .
Regarding claim 16, Skaff et al. in view of O’Brien et al. in view of Venable et al. in view of Kim et al. discloses all of the limitations as previously discussed with respect to claims 11 and 15 including that wherein: a first camera of the three cameras is oriented for an angular view of a left portion of the face of the rack and any equipment along a left interior wall of the rack (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves – the camera’s combined fields of view cover the entire surface area of the shelves and the cameras can be positioned in any desired manner); and a second camera of the three cameras is oriented for an angular view of a right portion of the face of the rack and any equipment along a right interior wall of the rack (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to point upward, downward, or level with respect to the camera support and the shelves – the camera’s combined fields of view cover the entire surface area of the shelves and the cameras can be positioned in any desired manner).
Regarding claim 17, Skaff et al. in view of O’Brien et al. in view of Venable et al. in view of Kim et al. discloses all of the limitations as previously discussed with respect to claims 11, 15, and 16 including that wherein the positioning system moves the camera and lighting array vertically along the axis (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; paragraph [0026] – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in object detection, localization, and navigation; paragraph [0028] – the multiple cameras can be linearly mounted in vertical, horizontal, or other suitable orientation on a camera support – such cameras can be arranged to .
Regarding claim 18, Skaff et al. in view of O’Brien et al. in view of Venable et al. in view of Kim et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the positioning system moves the camera and lighting array horizontally along the axis (Skaff et al.: Figs. 1 and 2 – the camera system includes at least three cameras; Fig. 11; paragraph [0025] – Fig. 1 is an illustration of an inventory monitoring camera system 100 mounted on a movable base 110 (with drive wheels) to track product changes in aisles shelves or other targets 102; paragraph [0026] – the movable base 110 can be an autonomous robot having a navigation and object detection sensor suite 130 that is capable of independently navigating and moving throughout a building – the autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140 – lights are positioned to direct light toward target 102 – the object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear image and depth sensors to aid in .

Allowable Subject Matter
Claims 1, 2, 4-10, 21, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach or fairly suggest:	
A system for imaging a rack in which information technology equipment is mounted, the system comprising: a camera and lighting array including a plurality of cameras located in a first plane orthogonal to a second plane and each having a first field of view in a first axis of the second plane located at a particular offset from a face of the rack, wherein, collectively, the first fields of view extend from one end of the face to another end of the face; a positioning system coupled to the camera and lighting array and operable to linearly move the camera and lighting array from a starting point to an ending point via a plurality of intermediate points along an axis in a third plane parallel to the first plane, wherein a position and orientation of the system is maintained with respect to the face of the rack during movement of the camera and lighting array by the positioning system from the starting point to the ending point; an extendable alignment guide or ultra-sonic focus measurement device to facilitate accurate and repeatable visual documentation of the face of the rack for each of a plurality of steps of a build process by aiding consistent (i) alignment of the system with respect to the face of the rack and (ii) positioning of the system to place the camera and lighting array at the particular offset from the face of the rack; a computer system to (i) cause the plurality of cameras to capture images at the starting point, at each of the plurality of intermediate points and at the ending point; (ii) stitch the images together to form a single image of the face of the rack in a predetermined format; and (iii) store the single image; and a wheeled platform providing a stable base for the positioning system and the computer system and facilitating mobility of the system (Independent claim 1; claims 2, 4-10, 21, 23, and 24 depend from claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
January 13, 2022